DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1, 8, and 15, amended on 8/15/2022, are acknowledged by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 15, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 103 rejection for independent claims, the Applicant amended the independent claims 1, 8, and 15, then argued that, “None of Sato, Bross, and Lee, whether taken alone or in combination, teaches or suggests, inter alia, that "motion information determination of the block at the top right of the current block is skipped prior to completion in order to determine motion information of a block subsequent to the block at the top right of the current block," and the Office Action does not allege otherwise. In the cited references, there is no consideration at all of skipping, prior to completion, of the determination of motion information of the block at the top right of the current block in order to determine motion information of the block that is subsequent to the block at the top right of the current block. Clearly, such a skipping of motion information determination is not contemplated by the combined teachings of Sato, Bross, and Lee.” [Paragraphs 2-4 on page 13 of the Remarks]. To support the amendment, the Applicant stated that “Support for the claim amendments is found in the originally-filed specification in at least paragraphs [0342]-[0346].”  [Paragraph 1 on page 11 of the Remarks].
Examiner respectfully disagrees.  The Applicant’s argument is not persuasive for at least two reasons. First, the Applicant’s argument, “Clearly, such a skipping of motion information determination is not contemplated by the combined teachings of Sato, Bross, and Lee”, is not convinced.  In fact, Sato’s invention includes the skip mode: (i.e. It should be noted that the computation of cost function values for inter-prediction modes also includes evaluation of cost function values of Skip Mode and Direct Mode defined in H.264/AVC format) [Sato: para. 0001];  Bross’ document - JCTVC-E481: BoG Report of CE9: MV Coding and Skip/Merge Operations – is focusing on the skip mode; and Lee’s invention is specified for the task of checking availability of neighbor video data units for coding/decoding a current video unit.  As a result, the Applicant’s argument, “Clearly, such a skipping of motion information determination is not contemplated by the combined teachings of Sato, Bross, and Lee”, is not persuasive.  Second, it is noted that the current amendment and the Applicant’s argument are emphasized on the skip mode. However,  paragraphs [0342]-[0346] of the application specification do not mention any “skip” operation. Hence the claim "motion information determination of the block at the top right of the current block is skipped prior to completion in order to determine motion information of a block subsequent to the block at the top right of the current block" is not supported from the specification. As a result, the skip feature should be cancelled from the claim.   
Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.   

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims 1, 8, and 15 include a new limitation “motion information determination of the block at the top right of the current block is skipped prior to completion in order to determine motion information of a block subsequent to the block at the top right of the current block”.  In order to support the amendment, the Applicant indicates that “Support for the claim amendments is found in the originally-filed specification in at least paragraphs [0342]-[0346].”  [Paragraph 1 on page 11 of the Remarks]. However,  paragraphs [0342]-[0346] of the application specification do not mention any “skip” operation. It is also noted that the specification mentions “skip” only once in paragraph [0333], which describes the skipping of the re-structuring steps S235-1 and S235-2 in Figure 21. However, this paragraph of the specification does not indicate that this skipping operation has any association with the top right block of the current block.  As a result, the claim limitation “motion information determination of the block at the top right of the current block is skipped prior to completion in order to determine motion information of a block subsequent to the block at the top right of the current block” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 8-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Patent Application Publication 2011/0103485 A1), in view of Bross et al. (JCTVC-E481: BoG Report of CE9: MV Coding and Skip/Merge Operations), (“Bross”), in view of Lee et al. (US Patent Application Publication 2010/0080285 A1), (“Lee”), in view of Baeza et al. (US Patent Application Publication 2009/0002379 A1), (“Baeza”).
Regarding claim 1, Sato meets the claim limitations as follow. 
An image decoding apparatus (i.e. image processing apparatus) [Sato: para. 0001], comprising: a circuitry ((i.e. a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like) [Sato: para. 0294] – Note: It is well known that the computer includes circuits) configured to: set (i.e. setting a predicted motion vector) [Sato: para 0200] a candidate of a block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) based on parallel processing characteristic of a spatial prediction performed by the image decoding apparatus ((i.e. It should be noted that the method of setting a predicted motion vector as the center of search as described above can be applied also to the intra-motion prediction/compensation as shown in FIG. 28. In the example in FIG. 28, in the image encoding apparatus, on the same frame, block A' with the highest correlation with the pixel values of current block A to be encoded is found, and a motion vector is calculated. In the image decoding apparatus, the motion vector information calculated in the image encoding apparatus and decoded images are used to perform motion compensation.) [Sato: para. 0290]; (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time series fashion but executed in parallel or individually) [Sato: para. 0296] - Note: Sato discloses that the image decoding apparatus in his system performs both inter prediction and intra prediction (i.e. spatial prediction), and these processes are executed in parallel) with respect to a current block and a spatial prediction performed by the image decoding apparatus ((i.e. The image processing apparatus can further include a decoding unit that decodes encoded information on a motion vector, and a second motion prediction/compensation unit that generates a predicted image by using a motion vector of a second current block in the frame decoded by the decoding unit. The predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by using information on motion vectors for adjacent blocks, the adjacent blocks being previously encoded blocks and blocks adjacent to the first current block, information on motion vectors for a co-located block and blocks adjacent to the co-located block, the co-located block being a block in a previously encoded frame different from the frame and a block co-located with the first current block, or information on motion vectors for the co-located block and the adjacent blocks.) [Sato: para. 0024-0025]) with respect to a block subsequent to the current block in a scan order (i.e. process in raster scan order, as shown in FIG. 23, template region B is a region located to the left of and above current block A, and is a region for which decoded images are accumulated in the frame memory 72) [Sato: para. 0232], wherein the circuitry ((i.e. a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like that can execute various kinds of function when installed with various kinds of program, from a program-recording medium) [Sato: para. 0294] – Note: It is well known that the computer includes circuits) prohibits a block at a top right of the current block from being considered as the candidate of the block of the prediction motion vector used ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]; (i.e. The series of processes described above can be either executed by hardware or executed by software. If the series of processes is to be executed by software, a program constituting the software is installed into a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like that can execute various kinds of function when installed with various kinds of program, from a program-recording medium.) [Sato: para. 0294] – Note: It is well known that the computer includes circuits)) by the merge mode, and the circuitry ((i.e. a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like that can execute various kinds of function when installed with various kinds of program, from a program-recording medium) [Sato: para. 0294] – Note: It is well known that the computer includes circuits) sets the candidate of the block of the prediction motion vector ((i.e. setting a predicted motion vector) [Sato: para 0200]; (i.e. The series of processes described above can be either executed by hardware or executed by software. If the series of processes is to be executed by software, a program constituting the software is installed into a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like that can execute various kinds of function when installed with various kinds of program, from a program-recording medium.) [Sato: para. 0294] – Note: It is well known that the computer includes circuits))) used by the merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) by selecting from a group of surrounding blocks that neighbor the current block ((i.e. on the basis of the computed cost function values, the optimal inter-prediction mode is determined from among the inter-prediction modes and inter-template prediction mode, and a predicted image generated in the optimal inter-prediction mode, and its cost function value are supplied to the predicted image selecting unit) [Sato: para 0104]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. When a predicted image in the optimal inter-prediction mode is selected, the motion prediction/compensation unit 77 supplies information on the optimal inter-prediction mode, and information according to the optimal inter-prediction mode (such as motion vector information and reference frame information) to the reversible encoding unit 66. That is, when a predicted image in inter-prediction mode is selected as the optimal inter-prediction mode, the motion prediction/compensation unit 77 outputs inter-prediction mode information, motion vector information, and reference frame information) [Sato: para 0107] – Note: Sato discloses that his system can select multiple parameters related to the inter prediction mode including motion vector information from adjacent blocks)  wherein the prohibited block is excluded from the group by the circuitry ((i.e. If motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet, motion vector information on block C is substituted by motion vector information on block D) [Sato: para 0185; Fig. 18]; (i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. Also, when pixel values A, B, C, and D are all "unavailable", predicted pixel values are generated as in Expression (8) below. (I+J+K+L+2)>>2 (8)) [Sato: para 0131; Fig. 10]; (i.e. The series of processes described above can be either executed by hardware or executed by software. If the series of processes is to be executed by software, a program constituting the software is installed into a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like that can execute various kinds of function when installed with various kinds of program, from a program-recording medium.) [Sato: para. 0294] – Note: It is well known that the computer includes circuits)); generate a prediction image (i.e. generating predicted images) [Sato: para. 0086] of the current block based on the prediction motion vector of the candidate ((i.e. The image processing apparatus can further include a decoding unit that decodes encoded information on a motion vector, and a second motion prediction / compensation unit that generates a predicted image by using a motion vector of a second current block in the frame decoded by the decoding unit) [Sato: para. 0024]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]; and decode the prediction image  ((i.e. predicted images) [Sato: para. 0086]; (i.e. images can be with a parallel processing ((i.e. It should be noted that the method of setting a predicted motion vector as the center of search as described above can be applied also to the intra-motion prediction/compensation as shown in FIG. 28. In the example in FIG. 28, in the image encoding apparatus, on the same frame, block A' with the highest correlation with the pixel values of current block A to be encoded is found, and a motion vector is calculated. In the image decoding apparatus, the motion vector information calculated in the image encoding apparatus and decoded images are used to perform motion compensation.) [Sato: para. 0290]; (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time series fashion but executed in parallel or individually) [Sato: para. 0296] - Note: Sato discloses that the image decoding apparatus in his system performs both inter prediction and intra prediction (i.e. spatial prediction), and these processes are executed in parallel), 
wherein in the merge mode, a motion vector of the current block is decided using motion information of the surrounding blocks that neighbor the current block ((i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on
blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]), except that motion information of the block at-2-Patent Application No. 16/386,739 Reply to Non-Final Office Action of June 26, 2020the top right of the current block is not used in deciding the motion vector of the current block ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]; (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]) in the merge mode and motion information determination of the block ((i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on
blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) at the top riqht of the current block  ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]; (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]) is skipped prior to completion in order to determine motion information of a block subsequent to the block ((i.e. As described above, when performing motion prediction in intra-template prediction mode, prior to a search, a predicted value of a motion vector is generated, and a search process is performed centered on the predicted value of the motion vector) [Sato: para. 0222]; (i.e. As described above, when performing motion prediction in inter-template prediction mode as well, prior to a search, a predicted value of a motion vector is generated, and a search process is performed centered on the predicted value of the motion vector) [Sato: para. 239]) at the top right of the current block ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]; (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]), and wherein the parallel processing is pipeline processing.  
Sato does not explicitly disclose the following claim limitations (Emphasis Added).
An image decoding apparatus, comprising: a circuitry configured to: set a candidate of a block of a prediction motion vector used by a merge mode, based on parallel processing characteristic of a spatial prediction performed by the image decoding apparatus with respect to a current block and a spatial prediction performed by the image decoding apparatus with respect to a block subsequent to the current block in a scan order, wherein the circuitry prohibits a block at a top right of the current block from being considered as the candidate of the block of the prediction motion vector used by the merge mode, and the circuitry sets the candidate of the block of the prediction motion vector used by the merge mode by selecting from a group of surrounding blocks that neighbor the current block wherein the prohibited block is excluded from the group by the circuitry; generate a prediction image of the current block based on the prediction motion vector of the candidate of the block of the prediction motion vector used by the merge mode; and decode the prediction image with a parallel processing, 
wherein in the merge mode, a motion vector of the current block is decided using motion information of the surrounding blocks that neighbor the current block, except that motion information of the block at-2-Patent Application No. 16/386,739 Reply to Non-Final Office Action of June 26, 2020the top right of the current block is not used in deciding the motion vector of the current block in the merge mode and motion information determination of the block at the top riqht of the current block is skipped prior to completion in order to determine motion information of a block subsequent to the block at the top right of the current block, and wherein the parallel processing is pipeline processing.     
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
set a candidate of a block of a prediction motion vector used by a merge mode (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4], (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]), (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]);(i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; 
wherein in the merge mode, a motion vector of the current block is decided using motion information of the surrounding blocks that neighbor the current block (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5], (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5] and motion information determination of the block at the top riqht of the current block is skipped ((i.e. If the skip mode uses the MERGE method derive motion information, a merge index is signaled. The motion information is fully derived from the neighboring block indexed by the merge index and no residual is transmitted either) [Bross: Section 8.6; Figure 8-5]; (i.e. If prediction unit C is not available,  …. Figure 8-5 Neighboring prediction units to decide reference indices for skip mode) [Bross: Section 8.5; Figure 8-5])    
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Bross will enable the system to be compliant with the international HEVC video compression standard. 
In the same field of endeavor, Lee further discloses the claim limitations as follows:
set a candidate of a block of a prediction motion vector used by a merge mode, i.e. video units are decoded in raster scan order and the video unit number may identify a number, in raster scan order, of the current block within a frame. Raster scan order may refer to an ordering of blocks that proceeds from right-to-left, followed by top-to-bottom. Thus, considering a frame as a finite two-dimensional plane, raster scan ordering may begin at the top-left most block of the frame, e.g., a video unit number of zero, and proceeds to the top-right-most block of the frame, then increment to the second most top-left block and proceed to the second most top-right block, etc., until reaching the bottom-right most block of the frame, e.g. a video unit number of variable "N.") [Lee: para. 0070], wherein the circuitry prohibits a block at a top right of the current block from being considered as the candidate of the block of the prediction motion vector used by the merge mode ((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]), ((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]); 
….., and wherein the parallel processing is pipeline processing  ((i.e. FIG. 9 is a functional block diagram illustrating an exemplary pipeline implementation of the motion vector (MV) reconstruction unit of FIG. 2) [Lee: para. 0028; Fig. 9]; (i.e. Again, with respect to the above various aspects of the efficient coding techniques directed to determining neighboring blocks and the availability of the neighboring blocks, video decoder 26 may perform the efficient coding techniques directed to MV location during a forth stage, which may require about four clock cycles. In this respect, video decoder 26 may implement the various aspects of the efficient coding techniques in a pipelined or staged architecture comprising at least four stages,) [Lee: para. 0079; Fig. 9]).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to program the system to set the motion vector flag for the top-right block is not available when it is not available.
Therefore, the combination of Sato and Bross with Lee will enable the system to use the information from available adjacent blocks, such as the top-left adjacent block, for the prediction and improving the throughput of the coding system [Lee: para. 0039].

Regarding claim 2, Sato meets the claim limitations as set forth in claim 1. Sato further meets the claim limitations as follow.
The image decoding apparatus according to claim 1 (i.e. image processing apparatus) [Sato: para. 0001], wherein the circuitry is further configured to ((i.e. a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like that can execute various kinds of function when installed with various kinds of program, from a program-recording medium) [Sato: para. 0294] – Note: It is well known that the computer includes circuits): set (i.e. setting a predicted motion vector) [Sato: para 0200] the candidate (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086], wherein the block at the top right of the current block is prohibited from being considered as the candidate ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]). Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction /compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086], as a condition that the prediction image is generated with the parallel processing (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time-series fashion but executed in parallel) [Sato: para. 0296] associated with the parallel processing characteristic ((i.e. It should be noted that the method of setting a predicted motion vector as the center of search as described above can be applied also to the intra-motion prediction/compensation as shown in FIG. 28. In the example in FIG. 28, in the image encoding apparatus, on the same frame, block A' with the highest correlation with the pixel values of current block A to be encoded is found, and a motion vector is calculated. In the image decoding apparatus, the motion vector information calculated in the image encoding apparatus and decoded images are used to perform motion compensation.) [Sato: para. 0290]; (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time series fashion but executed in parallel or individually) [Sato: para. 0296] - Note: Sato discloses that the image decoding apparatus in his system performs both inter prediction and intra prediction (i.e. spatial prediction), and these processes are executed in parallel).  
Sato does not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding apparatus according to claim 1, wherein the circuitry is further configured to: set the candidate of the block of the prediction motion vector used by the merge mode, wherein the block at the top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode, as a condition that the prediction image is generated with the parallel processing associated with the parallel processing characteristic.
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4], wherein the block at the top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode ((i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]), 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Bross will enable the system to be compliant with the international HEVC video compression standard. 
In the same field of endeavor, Lee further discloses the claim limitations as follows:
set the candidate of the block of the prediction motion vector used by the merge mode wherein the block at the top right of the current block is prohibited from being considered as the candidate ((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to program the system to set the motion vector flag for the top-right block is not available when it is not available.
Therefore, the combination of Sato and Bross with Lee will enable the system to use the information from available adjacent blocks, such as the top-left block, for the prediction and improving the throughput of the coding system [Lee: para. 0039].

Regarding claim 3, Sato meets the claim limitations as set forth in claim 2. Sato further meets the claim limitations as follow.
The image decoding apparatus according to claim 2 (i.e. image processing apparatus) [Sato: para. 0001], wherein the circuitry ((i.e. a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like) [Sato: para. 0294] – Note: It is well known that the computer includes circuits)  wherein the circuitry is further configured to ((i.e. a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like that can execute various kinds of function when installed with various kinds of program, from a program-recording medium) [Sato: para. 0294] – Note: It is well known that the computer includes circuits):  139 SP341884WO00 generate the prediction image ((i.e. generating predicted images) [Sato: para. 0086]; (i.e. The image processing apparatus can further include a decoding unit that decodes encoded information on a motion vector, and a second motion prediction / compensation unit that generates a predicted image by using a motion vector of a second current block in the frame decoded by the decoding unit) [Sato: para. 0024])  with the parallel processing (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time-series fashion but executed in parallel) [Sato: para. 0296].  
Regarding claim 4, Sato meets the claim limitations as set forth in claim 3. Sato further meets the claim limitations as follow.
The image decoding apparatus according to claim 3 (i.e. image processing apparatus) [Sato: para. 0001], wherein the parallel processing (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time-series fashion but executed in parallel) [Sato: para. 0296] is pipeline processing. 
Sato and Bross do not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding apparatus according to claim 3, wherein the parallel processing is pipeline processing.    
However, in the same field of endeavor, Lee further discloses the claim limitations as follows:
wherein the parallel processing is pipeline processing  ((i.e. FIG. 9 is a functional block diagram illustrating an exemplary pipeline implementation of the motion vector (MV) reconstruction unit of FIG. 2) [Lee: para. 0028; Fig. 9]; (i.e. Again, with respect to the above various aspects of the efficient coding techniques directed to determining neighboring blocks and the availability of the neighboring blocks, video decoder 26 may perform the efficient coding techniques directed to MV location during a forth stage, which may require about four clock cycles. In this respect, video decoder 26 may implement the various aspects of the efficient coding techniques in a pipelined or staged architecture comprising at least four stages,) [Lee: para. 0079; Fig. 9]). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to implement the system in the pipeline architecture.
Therefore, the combination of Sato and Bross with Lee will improve the throughput of the system for an efficient coding [Lee: para. 0039, 0079].

Regarding claim 8, Sato meets the claim limitations as follow. 
An image decoding method (i.e. an image processing method) [Sato: para 0030], comprising:setting (i.e. setting a predicted motion vector) [Sato: para 0200] a candidate of a block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction /compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) based on parallel processing characteristic of a spatial prediction performed in the image decoding method ((i.e. It should be noted that the method of setting a predicted motion vector as the center of search as described above can be applied also to the intra-motion prediction / compensation as shown in FIG. 28. In the example in FIG. 28, in the image encoding apparatus, on the same frame, block A' with the highest correlation with the pixel values of current block A to be encoded is found, and a motion vector is calculated. In the image decoding apparatus, the motion vector information calculated in the image encoding apparatus and decoded images are used to perform motion compensation.) [Sato: para. 0290]; (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time series fashion but executed in parallel or individually) [Sato: para. 0296] - Note: Sato discloses that the image decoding apparatus in his system performs both inter prediction and intra prediction (i.e. spatial prediction), and these processes are executed in parallel) with respect to a current block and a spatial prediction performed by the image decoding method ((i.e. The image processing apparatus can further include a decoding unit that decodes encoded information on a motion vector, and a second motion prediction/compensation unit that generates a predicted image by using a motion vector of a second current block in the frame decoded by the decoding unit. The predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by using information on motion vectors for adjacent blocks, the adjacent blocks being previously encoded blocks and blocks adjacent to the first current block, information on motion vectors for a co-located block and blocks adjacent to the co-located block, the co-located block being a block in a previously encoded frame different from the frame and a block co-located with the first current block, or information on motion vectors for the co-located block and the adjacent blocks.) [Sato: para. 0024-0025]) with respect to a block subsequent to the current block in a scan order (i.e. process in raster scan order, as shown in FIG. 23, template region B is a region located to the left of and above current block A, and is a region for which decoded images are accumulated in the frame memory 72) [Sato: para. 0232], wherein a block at a top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]) by the merge mode, and the candidate of the block of the prediction motion vector (i.e. setting a predicted motion vector) [Sato: para 0200] used by the merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) by selecting from a group of surrounding blocks that neighbor the current block ((i.e. on the basis of the computed cost function values, the optimal inter-prediction mode is determined from among the inter-prediction modes and inter-template prediction mode, and a predicted image generated in the optimal inter-prediction mode, and its cost function value are supplied to the predicted image selecting unit) [Sato: para 0104]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. When a predicted image in the optimal inter-prediction mode is selected, the motion prediction/compensation unit 77 supplies information on the optimal inter-prediction mode, and information according to the optimal inter-prediction mode (such as motion vector information and reference frame information) to the reversible encoding unit 66. That is, when a predicted image in inter-prediction mode is selected as the optimal inter-prediction mode, the motion prediction/compensation unit 77 outputs inter-prediction mode information, motion vector information, and reference frame information) [Sato: para 0107] – Note: Sato discloses that his system can select multiple parameters related to the inter prediction mode including motion vector information from adjacent blocks)  wherein the prohibited block is excluded from the group by the circuitry ((i.e. If motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet, motion vector information on block C is substituted by motion vector information on block D) [Sato: para 0185; Fig. 18]; (i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. Also, when pixel values A, B, C, and D are all "unavailable", predicted pixel values are generated as in Expression (8) below. (I+J+K+L+2)>>2 (8)) [Sato: para 0131; Fig. 10]);  generating a prediction image (i.e. generating predicted images) [Sato: para. 0086] of the current block based on the prediction motion vector of the candidate ((i.e. The image processing apparatus can further include a decoding unit that decodes encoded information on a motion vector, and a second motion prediction / compensation unit that generates a predicted image by using a motion vector of a second current block in the frame decoded by the decoding unit) [Sato: para. 0024]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]; and decoding the prediction image  ((i.e. predicted images) [Sato: para. 0086]; (i.e. images can be with a parallel processing ((i.e. It should be noted that the method of setting a predicted motion vector as the center of search as described above can be applied also to the intra-motion prediction/compensation as shown in FIG. 28. In the example in FIG. 28, in the image encoding apparatus, on the same frame, block A' with the highest correlation with the pixel values of current block A to be encoded is found, and a motion vector is calculated. In the image decoding apparatus, the motion vector information calculated in the image encoding apparatus and decoded images are used to perform motion compensation.) [Sato: para. 0290]; (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time series fashion but executed in parallel or individually) [Sato: para. 0296] - Note: Sato discloses that the image decoding apparatus in his system performs both inter prediction and intra prediction (i.e. spatial prediction), and these processes are executed in parallel), wherein in the merge mode, a motion vector of the current block is decided using motion information of the surrounding blocks that neighbor the current block ((i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on
blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]), except that motion information of the block at-2-Patent Application No. 16/386,739 Reply to Non-Final Office Action of June 26, 2020the top right of the current block is not used in deciding the motion vector of the current block ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]; (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]) in the merge mode and motion information determination of the block ((i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on
blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) at the top riqht of the current block  ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]; (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]) is skipped prior to completion in order to determine motion information of a block subsequent to the block ((i.e. As described above, when performing motion prediction in intra-template prediction mode, prior to a search, a predicted value of a motion vector is generated, and a search process is performed centered on the predicted value of the motion vector) [Sato: para. 0222]; (i.e. As described above, when performing motion prediction in inter-template prediction mode as well, prior to a search, a predicted value of a motion vector is generated, and a search process is performed centered on the predicted value of the motion vector) [Sato: para. 239]) at the top right of the current block ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]; (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]), andwherein the parallel processing is pipeline processing.     
Sato does not explicitly disclose the following claim limitations (Emphasis Added).
An image decoding method, comprising: setting a candidate of a block of a prediction motion vector used by a merge mode, based on parallel processing characteristic of a spatial prediction performed in the image decoding method with respect to a current block and a spatial prediction performed by the image decoding method with respect to a block subsequent to the current block in a scan order, wherein a block at a top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode, and the candidate of the block of the prediction motion vector used by the merge mode is set by selecting from a group of surrounding blocks that neighbor the current block wherein the prohibited block is excluded from the group by the circuitry;  -4-Patent Application No. 16/386,739 Reply to Final Office Action of February 28, 2020 generating a prediction image of the current block based on the prediction motion vector of the candidate of the block of the prediction motion vector used by the merge mode; and decoding the prediction image with a parallel processing, wherein in the merge mode, a motion vector of the current block is decided using motion information of the surrounding blocks that neighbor the current block, except that motion information of the block at-2-Patent Application No. 16/386,739 Reply to Non-Final Office Action of June 26, 2020the top right of the current block is not used in deciding the motion vector of the current block in the merge mode and motion information determination of the block at the top riqht of the current block is skipped prior to completion in order to determine motion information of a block subsequent to the block at the top right of the current block, and wherein the parallel processing is pipeline processing.          
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
setting a candidate of a block of a prediction motion vector used by a merge mode (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4] (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]), (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]);(i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; and (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of
neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5], except that motion information of the block at-2-Patent Application No. 16/386,739 Reply to Non-Final Office Action of June 26, 2020the top right of the current block is not used in deciding the motion vector of the current block in the merge mode (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5] and motion information determination of the block at the top riqht of the current block is skipped ((i.e. If the skip mode uses the MERGE method derive motion information, a merge index is signaled. The motion information is fully derived from the neighboring block indexed by the merge index and no residual is transmitted either) [Bross: Section 8.6; Figure 8-5]; (i.e. If prediction unit C is not available,  …. Figure 8-5 Neighboring prediction units to decide reference indices for skip mode) [Bross: Section 8.5; Figure 8-5]) 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Bross will enable the system to be compliant with the international HEVC video compression standard. 
In the same field of endeavor, Lee further discloses the claim limitations as follows:
setting a candidate of a block of a prediction motion vector ((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) i.e. video units are decoded in raster scan order and the video unit number may identify a number, in raster scan order, of the current block within a frame. Raster scan order may refer to an ordering of blocks that proceeds from right-to-left, followed by top-to-bottom. Thus, considering a frame as a finite two-dimensional plane, raster scan ordering may begin at the top-left most block of the frame, e.g., a video unit number of zero, and proceeds to the top-right-most block of the frame, then increment to the second most top-left block and proceed to the second most top-right block, etc., until reaching the bottom-right most block of the frame, e.g. a video unit number of variable "N.") [Lee: para. 0070];  -4-Patent Application No. 16/386,739 Reply to Final Office Action of February 28, 2020 
….., and wherein the parallel processing is pipeline processing  ((i.e. FIG. 9 is a functional block diagram illustrating an exemplary pipeline implementation of the motion vector (MV) reconstruction unit of FIG. 2) [Lee: para. 0028; Fig. 9]; (i.e. Again, with respect to the above various aspects of the efficient coding techniques directed to determining neighboring blocks and the availability of the neighboring blocks, video decoder 26 may perform the efficient coding techniques directed to MV location during a forth stage, which may require about four clock cycles. In this respect, video decoder 26 may implement the various aspects of the efficient coding techniques in a pipelined or staged architecture comprising at least four stages) [Lee: para. 0079; Fig. 9]).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to program the system to set the motion vector flag of the top-right block is not available when it is not available.
Therefore, the combination of Sato and Bross with Lee will enable the system to use the information from other available adjacent blocks, such as the top-left adjacent block, for the prediction and improving the throughput of the coding system [Lee: para. 0039].
In addition, in the same field of endeavor, Baeza further discloses the claim limitation as follows:
and motion information determination of the block at the top riqht of the current block is skipped ((i.e. For many spatial prediction modes, a current block has no dependencies on the block to its above-right.) [Baeza: para. 0622; Fig. 54]; (i.e. the above-right 16x8 neighbor is not available) [Baeza: para. 0249; Fig. 15] ; (i.e. the decoder detects whether a picture being decoded uses any unavailable pictures for reference. If so, the decoder skips decoding) [Baeza: para. 0320]; (i.e. skipping decoding of the affected part (e.g., slice) but decoding other parts) [Baeza: para. 0217]; (i.e. the decoder simply skips decoding of the slice but decodes other slices in the picture) [Baeza: para. 0224]).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato, Bross and Lee with Baeza to program the system to skip processing unavailable neighboring blocks, such as the top-right block when it is not available.
Therefore, the combination of Sato, Bross and Lee with Baeza will enable the system to use the information from available adjacent blocks, such as the top-left block, for predictions and improve the throughput of the coding system [Lee: para. 0039].

Regarding claim 9, Sato meets the claim limitations as set forth in claim 1. Sato further meets the claim limitations as follow.
The image decoding method according to claim 8 (i.e. an image processing method) [Sato: para 0030], further comprising: setting (i.e. setting a predicted motion vector) [Sato: para 0200] the candidate (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086], wherein the block at the top right of the current block is prohibited from being considered as the candidate ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]). Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction /compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086], as a condition that the prediction image is generated with a parallel processing (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time-series fashion but executed in parallel) [Sato: para. 0296] associated with a parallel processing characteristic ((i.e. It should be noted that the method of setting a predicted motion vector as the center of search as described above can be applied also to the intra-motion prediction/compensation as shown in FIG. 28. In the example in FIG. 28, in the image encoding apparatus, on the same frame, block A' with the highest correlation with the pixel values of current block A to be encoded is found, and a motion vector is calculated. In the image decoding apparatus, the motion vector information calculated in the image encoding apparatus and decoded images are used to perform motion compensation.) [Sato: para. 0290]; (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time series fashion but executed in parallel or individually) [Sato: para. 0296] - Note: Sato discloses that the image decoding apparatus in his system performs both inter prediction and intra prediction (i.e. spatial prediction), and these processes are executed in parallel).   
Sato does not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding method according to claim 8, further comprising:setting the candidate of the block of the prediction motion vector used by the merge mode, wherein the block at the top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode, as a condition that the prediction image is generated with the parallel processing associated with the parallel processing characteristic.
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4], wherein the block at the top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode ((i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]), 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Bross will enable the system to be compliant with the international HEVC video compression standard. 
In the same field of endeavor, Lee further discloses the claim limitations as follows:
setting the candidate of the block of the prediction motion vector used by the merge mode wherein the block at the top right of the current block is prohibited from being considered as the candidate ((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to program the system to set the motion vector flag for  the top-right block is not available when it is not available.
Therefore, the combination of Sato and Bross with Lee will enable the system to use the information from available adjacent blocks, such as the top-left block, for the prediction and improving the throughput of the coding system [Lee: para. 0039].

Regarding claim 10, Sato meets the claim limitations as set forth in claim 9. Sato further meets the claim limitations as follow.
The image decoding method according to claim 9 (i.e. an image processing method) [Sato: para 0030], further comprising:  141 SP341884WO00 generating the prediction image ((i.e. generating predicted images) [Sato: para. 0086]; (i.e. The image processing apparatus can further include a decoding unit that decodes encoded information on a motion vector, and a second motion prediction / compensation unit that generates a predicted image by using a motion vector of a second current block in the frame decoded by the decoding unit) [Sato: para. 0024])  with the parallel processing (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time-series fashion but executed in parallel) [Sato: para. 0296].  

Regarding claim 11, Sato and Bross meet the claim limitations as set forth in claim 10. Sato further meets the claim limitations as follow.
The image decoding method according to claim 10 (i.e. an image processing method) [Sato: para 0030], wherein the parallel processing (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time-series fashion but executed in parallel) [Sato: para. 0296] is pipeline processing. 
Sato and Bross do not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding method according to claim 10, wherein the parallel processing is pipeline processing.    
However, in the same field of endeavor, Lee further discloses the claim limitations as follows:
wherein the parallel processing is pipeline processing  ((i.e. FIG. 9 is a functional block diagram illustrating an exemplary pipeline implementation of the motion vector (MV) reconstruction unit of FIG. 2) [Lee: para. 0028; Fig. 9]; (i.e. Again, with respect to the above various aspects of the efficient coding techniques directed to determining neighboring blocks and the availability of the neighboring blocks, video decoder 26 may perform the efficient coding techniques directed to MV location during a forth stage, which may require about four clock cycles. In this respect, video decoder 26 may implement the various aspects of the efficient coding techniques in a pipelined or staged architecture comprising at least four stages,) [Lee: para. 0079; Fig. 9]). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to implement the system in the pipeline architecture.
Therefore, the combination of Sato and Bross with Lee will improve the throughput of the system for an efficient coding [Lee: para. 0039, 0079].

Regarding claim 15, Sato meets the claim limitations as follow. 
A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute (i.e. The program-recording medium for storing the program that is installed into the computer and can be executed by the computer) [Sato: para. 0295] an image decoding method ((i.e. an image processing method) [Sato: para 0030]; (i.e. a decoding process in the image decoding apparatus) [Sato: para 0024]), the method ((i.e. an image processing method) [Sato: para 0030] ; (i.e. a decoding process in the image decoding apparatus) [Sato: para 0024]) comprising:setting (i.e. setting a predicted motion vector) [Sato: para 0200] a candidate of a block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction / compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) based on parallel processing characteristic of spatial prediction performed by the image decoding method ((i.e. It should be noted that the method of setting a predicted motion vector as the center of search as described above can be applied also to the intra-motion prediction/compensation as shown in FIG. 28. In the example in FIG. 28, in the image encoding apparatus, on the same frame, block A' with the highest correlation with the pixel values of current block A to be encoded is found, and a motion vector is calculated. In the image decoding apparatus, the motion vector information calculated in the image encoding apparatus and decoded images are used to perform motion compensation.) [Sato: para. 0290]; (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time series fashion but executed in parallel or individually) [Sato: para. 0296] - Note: Sato discloses that the image decoding apparatus in his system performs both inter prediction and intra prediction (i.e. spatial prediction), and these processes are executed in parallel) with respect to a current block and a spatial prediction performed by the image decoding method ((i.e. The image processing apparatus can further include a decoding unit that decodes encoded information on a motion vector, and a second motion prediction/compensation unit that generates a predicted image by using a motion vector of a second current block in the frame decoded by the decoding unit. The predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by using information on motion vectors for adjacent blocks, the adjacent blocks being previously encoded blocks and blocks adjacent to the first current block, information on motion vectors for a co-located block and blocks adjacent to the co-located block, the co-located block being a block in a previously encoded frame different from the frame and a block co-located with the first current block, or information on motion vectors for the co-located block and the adjacent blocks.) [Sato: para. 0024-0025]) with respect to a block subsequent to the current block in a scan order (i.e. process in raster scan order, as shown in FIG. 23, template region B is a region located to the left of and above current block A, and is a region for which decoded images are accumulated in the frame memory 72) [Sato: para. 0232], wherein a block at a top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]) by the merge mode, and the candidate of the block of the prediction motion vector (i.e. setting a predicted motion vector) [Sato: para 0200] used by the merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) by selecting from a group of surrounding blocks that neighbor the current block  ((i.e. on the basis of the computed cost function values, the optimal inter-prediction mode is determined from among the inter-prediction modes and inter-template prediction mode, and a predicted image generated in the optimal inter-prediction mode, and its cost function value are supplied to the predicted image selecting unit) [Sato: para 0104]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. When a predicted image in the optimal inter-prediction mode is selected, the motion prediction/compensation unit 77 supplies information on the optimal inter-prediction mode, and information according to the optimal inter-prediction mode (such as motion vector information and reference frame information) to the reversible encoding unit 66. That is, when a predicted image in inter-prediction mode is selected as the optimal inter-prediction mode, the motion prediction/compensation unit 77 outputs inter-prediction mode information, motion vector information, and reference frame information) [Sato: para 0107] – Note: Sato discloses that his system can select multiple parameters related to the inter prediction mode including motion vector information from adjacent blocks) wherein the prohibited block is excluded from the group by the circuitry ((i.e. If motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet, motion vector information on block C is substituted by motion vector information on block D) [Sato: para 0185; Fig. 18]; (i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. Also, when pixel values A, B, C, and D are all "unavailable", predicted pixel values are generated as in Expression (8) below. (I+J+K+L+2)>>2 (8)) [Sato: para 0131; Fig. 10]; (i.e. The series of processes described above can be either executed by hardware or executed by software. If the series of processes is to be executed by software, a program constituting the software is installed into a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like that can execute various kinds of function when installed with various kinds of program, from a program-recording medium.) [Sato: para. 0294] – Note: It is well known that the computer includes circuits)); generating a prediction image (i.e. generating predicted images) [Sato: para. 0086] of the current block based on the prediction motion vector of the candidate ((i.e. The image processing apparatus can further include a decoding unit that decodes encoded information on a motion vector, and a second motion prediction / compensation unit that generates a predicted image by using a motion vector of a second current block in the frame decoded by the decoding unit) [Sato: para. 0024]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]; and decoding the prediction image ((i.e. predicted images) [Sato: para. 0086]; (i.e. images can be  with a parallel processing ((i.e. It should be noted that the method of setting a predicted motion vector as the center of search as described above can be applied also to the intra-motion prediction/compensation as shown in FIG. 28. In the example in FIG. 28, in the image encoding apparatus, on the same frame, block A' with the highest correlation with the pixel values of current block A to be encoded is found, and a motion vector is calculated. In the image decoding apparatus, the motion vector information calculated in the image encoding apparatus and decoded images are used to perform motion compensation.) [Sato: para. 0290]; (i.e. It should be noted that in this specification, steps describing the program include not only processes that are executed in a time-series fashion in the order as described, but also processes that are not necessarily processed in a time series fashion but executed in parallel or individually) [Sato: para. 0296] - Note: Sato discloses that the image decoding apparatus in his system performs both inter prediction and intra prediction (i.e. spatial prediction), and these processes are executed in parallel), 
wherein in the merge mode, a motion vector of the current block is decided using motion information of the surrounding blocks that neighbor the current block ((i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on
blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]), except that motion information of the block at-2-Patent Application No. 16/386,739 Reply to Non-Final Office Action of June 26, 2020the top right of the current block is not used in deciding the motion vector of the current block ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]; (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]) in the merge mode and motion information determination of the block ((i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on
blocks adjacent to the current block is used) [Sato: para. 0093]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) at the top riqht of the current block  ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]; (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]) is skipped prior to completion in order to determine motion information of a block subsequent to the block ((i.e. As described above, when performing motion prediction in intra-template prediction mode, prior to a search, a predicted value of a motion vector is generated, and a search process is performed centered on the predicted value of the motion vector) [Sato: para. 0222]; (i.e. As described above, when performing motion prediction in inter-template prediction mode as well, prior to a search, a predicted value of a motion vector is generated, and a search process is performed centered on the predicted value of the motion vector) [Sato: para. 239]) at the top right of the current block ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]; (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017]; (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction/compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093]), and wherein the parallel processing is pipeline processing.     
Sato does not explicitly disclose the following claim limitations (Emphasis Added).
A non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an image decoding method, the method comprising:  -6-Patent Application No. 16/386,739 Reply to Final Office Action of February 28, 2020 setting a candidate of a block of a prediction motion vector used by a merge mode based on parallel processing characteristic of a spatial prediction performed in the image decoding method with respect to the current block and a spatial prediction performed by the image decoding method with respect to a block subsequent to the current block in a scan order, wherein a block at a top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode, and the candidate of the block of the prediction motion vector used by the merge mode is set by selecting from a group of surrounding blocks that neighbor the current block wherein the prohibited block is excluded from the group by the circuitry; generating a prediction image of the current block based on the prediction motion vector of the candidate of the block of the prediction motion vector used by the merge mode; and decoding the prediction image with a parallel processing, wherein in the merge mode, a motion vector of the current block is decided using motion information of the surrounding blocks that neighbor the current block, except that motion information of the block at-2-Patent Application No. 16/386,739 Reply to Non-Final Office Action of June 26, 2020the top right of the current block is not used in deciding the motion vector of the current block in the merge mode and motion information determination of the block at the top riqht of the current block is skipped prior to completion in order to determine motion information of a block subsequent to the block at the top right of the current block, and wherein the parallel processing is pipeline processing.  
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
setting a candidate of a block of a prediction motion vector used by a merge mode (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4] (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]), (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]);(i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of
neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5], except that motion information of the block at-2-Patent Application No. 16/386,739 Reply to Non-Final Office Action of June 26, 2020the top right of the current block is not used in deciding the motion vector of the current block in the merge mode (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5] and motion information determination of the block at the top riqht of the current block is skipped ((i.e. If the skip mode uses the MERGE method derive motion information, a merge index is signaled. The motion information is fully derived from the neighboring block indexed by the merge index and no residual is transmitted either) [Bross: Section 8.6; Figure 8-5]; (i.e. If prediction unit C is not available,  …. Figure 8-5 Neighboring prediction units to decide reference indices for skip mode) [Bross: Section 8.5; Figure 8-5]) 
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Bross will enable the system to be compliant with the international HEVC video compression standard. 
In the same field of endeavor, Lee further discloses the claim limitations as follows:
setting a candidate of a block of a prediction motion vector ((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) i.e. video units are decoded in raster scan order and the video unit number may identify a number, in raster scan order, of the current block within a frame. Raster scan order may refer to an ordering of blocks that proceeds from right-to-left, followed by top-to-bottom. Thus, considering a frame as a finite two-dimensional plane, raster scan ordering may begin at the top-left most block of the frame, e.g., a video unit number of zero, and proceeds to the top-right-most block of the frame, then increment to the second most top-left block and proceed to the second most top-right block, etc., until reaching the bottom-right most block of the frame, e.g. a video unit number of variable "N.") [Lee: para. 0070];  
….., and wherein the parallel processing is pipeline processing  ((i.e. FIG. 9 is a functional block diagram illustrating an exemplary pipeline implementation of the motion vector (MV) reconstruction unit of FIG. 2) [Lee: para. 0028; Fig. 9]; (i.e. Again, with respect to the above various aspects of the efficient coding techniques directed to determining neighboring blocks and the availability of the neighboring blocks, video decoder 26 may perform the efficient coding techniques directed to MV location during a forth stage, which may require about four clock cycles. In this respect, video decoder 26 may implement the various aspects of the efficient coding techniques in a pipelined or staged architecture comprising at least four stages) [Lee: para. 0079; Fig. 9]).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to program the system to set the motion vector flag for the top-right block is not available when it is not available.
Therefore, the combination of Sato and Bross with Lee will enable the system to use the information from available adjacent blocks, such as the top-left block, for the prediction and improve the throughput of the coding system [Lee: para. 0039].
In addition, in the same field of endeavor, Baeza further discloses the claim limitation as follows:
and motion information determination of the block at the top riqht of the current block is skipped ((i.e. For many spatial prediction modes, a current block has no dependencies on the block to its above-right.) [Baeza: para. 0622; Fig. 54]; (i.e. the above-right 16x8 neighbor is not available) [Baeza: para. 0249; Fig. 15] ; (i.e. the decoder detects whether a picture being decoded uses any unavailable pictures for reference. If so, the decoder skips decoding) [Baeza: para. 0320]; (i.e. skipping decoding of the affected part (e.g., slice) but decoding other parts) [Baeza: para. 0217]; (i.e. the decoder simply skips decoding of the slice but decodes other slices in the picture) [Baeza: para. 0224]).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato, Bross and Lee with Baeza to program the system to skip processing unavailable neighboring blocks, such as the top-right block when it is not available.
Therefore, the combination of Sato, Bross and Lee with Baeza will enable the system to use the information from available adjacent blocks, such as the top-left block, for predictions and improve the throughput of the coding system [Lee: para. 0039].
In addition, in the same field of endeavor, Baeza further discloses the claim limitation as follows:
and motion information determination of the block at the top riqht of the current block is skipped ((i.e. For many spatial prediction modes, a current block has no dependencies on the block to its above-right.) [Baeza: para. 0622; Fig. 54]; (i.e. the above-right 16x8 neighbor is not available) [Baeza: para. 0249; Fig. 15] ; (i.e. the decoder detects whether a picture being decoded uses any unavailable pictures for reference. If so, the decoder skips decoding) [Baeza: para. 0320]; (i.e. skipping decoding of the affected part (e.g., slice) but decoding other parts) [Baeza: para. 0217]; (i.e. the decoder simply skips decoding of the slice but decodes other slices in the picture) [Baeza: para. 0224]).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato, Bross and Lee with Baeza to program the system to skip processing unavailable neighboring blocks, such as the top-right block when it is not available.
Therefore, the combination of Sato, Bross and Lee with Baeza will enable the system to use the information from available adjacent blocks, such as the top-left block, for predictions and improve the throughput of the coding system [Lee: para. 0039].

Regarding claim 16, Sato and Bross meet the claim limitations as set forth in claim 1. Sato further meets the claim limitations as follow.
The image decoding apparatus according to claim 1 (i.e. image processing apparatus) [Sato: para. 0001], wherein, prior to ((i.e. Template region b including previously
encoded pixels is adjacent to current block a. That is, template region b is a region which is located to the left of and above current sub-block a as shown in FIG. 21 when performing an encoding process in raster scan order, and is a region for which decoded images are accumulated in the frame memory) [Sato: para. 0208; Fig. 21 – Note: Sato discloses a region on the top of the current block a that is previously encoded, and is available for using motion vector prediction]; (i.e. Here, referring to FIG. 18, a method of generating motion vector information in H.264/AVC format will be described. In the example in FIG. 18, current block E (for example, 16x16 pixels) to be encoded from now on, and blocks A to D that have been previously encoded and are adjacent to current block E are shown. That is, block D is adjacent to the upper left of current block E, block B is adjacent above current block E, block C is adjacent to the upper right of current block E, and block A is adjacent to the left of current block E. It should be noted that the fact that blocks A to D are not divided up indicates that each block is a block of one of the configurations of 16x16 pixels to 4x4 pixels described above in FIG. 2. For example, let mv x represent motion vector information for X (=A, B, C, D, E). First, predicted motion vector information (predicted value of a motion vector) pmvE for current block E is generated by median prediction as in Expression (32) below, by using motion vector information on blocks A, B, and C.  pmvE  = med (mvA, mvB, mvC) (32).  If motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet, motion vector information on block C is substituted by motion vector information on block D) [Sato: para. 0182-0185; Fig. 18] – Note: Sato discloses that block B, which is a neighbor block of the top right block C, is available for calculating motion vector for block E.  From both illustrations above, Sato discloses that the top block is available for motion vector prediction (i.e. without prohibition from being used as a candidate)) the setting of the candidate of the block of the prediction motion vector ((i.e. setting a predicted motion vector) [Sato: para 0200]; (i.e. The motion prediction / compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by the merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) wherein the block at top right of the current block is prohibited from being considered as the candidate ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]). Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086], the prediction motion vector of the block at top right of the current block is first generated without prohibition from being used as the candidate ((i.e. Template region b including previously encoded pixels is adjacent to current block a. That is, template region b is a region which is located to the left of and above current sub-block a as shown in FIG. 21 when performing an encoding process in raster scan order, and is a region for which decoded images are accumulated in the frame memory) [Sato: para. 0208; Fig. 21 – Note: Sato discloses a region on the top of the current block a that is previously encoded, and is available for using motion vector prediction]; (i.e. Here, referring to FIG. 18, a method of generating motion vector information in H.264/AVC format will be described. In the example in FIG. 18, current block E (for example, 16x16 pixels) to be encoded from now on, and blocks A to D that have been previously encoded and are adjacent to current block E are shown. That is, block D is adjacent to the upper left of current block E, block B is adjacent above current block E, block C is adjacent to the upper right of current block E, and block A is adjacent to the left of current block E. It should be noted that the fact that blocks A to D are not divided up indicates that each block is a block of one of the configurations of 16x16 pixels to 4x4 pixels described above in FIG. 2. For example, let mv x represent motion vector information for X (=A, B, C, D, E). First, predicted motion vector information (predicted value of a motion vector) pmvE for current block E is generated by median prediction as in Expression (32) below, by using motion vector information on blocks A, B, and C.  pmvE  = med (mvA, mvB, mvC) (32).  If motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet, motion vector information on block C is substituted by motion vector information on block D) [Sato: para. 0182-0185; Fig. 18] – Note: Sato discloses that block B, which is a neighbor block of the top right block C, is available for calculating motion vector for block E.  From both illustrations above, Sato discloses that the top block is available for motion vector prediction (i.e. without prohibition from being used as a candidate); (i.e. In the example in FIG. 23, a current frame to be encoded, and a reference frame to be referenced when calculating a motion vector are shown. In the current frame, current block A to be encoded from now on, and template region B adjacent to current block A and made up of previously encoded pixels are shown. That is, in the case of performing an encoding process in raster scan order, as shown in FIG. 23, template region B is a region located to the left of and above current block A, and is a region for which decoded images are accumulated in the frame memory 72.) [Sato: para. 0232; Fig. 23]).  
Sato does not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding apparatus according to claim 1, wherein, prior to the setting of the candidate of the block of the prediction motion vector used by the merge mode wherein the block at top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode, the prediction motion vector of the block at top right of the current block is first generated without prohibition from being used as the candidate.  
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
the setting of the candidate of the block of the prediction motion vector used by a merge mode (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4] wherein the block at top right of the current block is prohibited from being considered as the candidate, the prediction motion vector of the block at top right of the current block is first generated without prohibition from being used as the candidate (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5] of (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Bross will enable the system to be compliant with the international HEVC video compression standard. 
In the same field of endeavor, Lee further discloses the claim limitations as follows:
the setting of the candidate of the block of the prediction motion vector ((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to program the system to set the motion vector flag for the top-right block is not available when it is not available.
Therefore, the combination of Sato and Bross with Lee will enable the system to use the information from other available adjacent blocks, such as the top block and the top-left adjacent block, for the prediction and improve the throughput of the coding system [Lee: para. 0039].

Regarding claim 17, Sato and Bross meet the claim limitations as set forth in claim 8. Sato further meets the claim limitations as follow.
The image decoding method according to claim 8 (i.e. an image processing method) [Sato: para 0030], wherein, prior to ((i.e. Template region b including previously
encoded pixels is adjacent to current block a. That is, template region b is a region which is located to the left of and above current sub-block a as shown in FIG. 21 when performing an encoding process in raster scan order, and is a region for which decoded images are accumulated in the frame memory) [Sato: para. 0208; Fig. 21 – Note: Sato discloses a region on the top of the current block a that is previously encoded, and is available for using motion vector prediction]; (i.e. Here, referring to FIG. 18, a method of generating motion vector information in H.264/AVC format will be described. In the example in FIG. 18, current block E (for example, 16x16 pixels) to be encoded from now on, and blocks A to D that have been previously encoded and are adjacent to current block E are shown. That is, block D is adjacent to the upper left of current block E, block B is adjacent above current block E, block C is adjacent to the upper right of current block E, and block A is adjacent to the left of current block E. It should be noted that the fact that blocks A to D are not divided up indicates that each block is a block of one of the configurations of 16x16 pixels to 4x4 pixels described above in FIG. 2. For example, let mv x represent motion vector information for X (=A, B, C, D, E). First, predicted motion vector information (predicted value of a motion vector) pmvE for current block E is generated by median prediction as in Expression (32) below, by using motion vector information on blocks A, B, and C.  pmvE  = med (mvA, mvB, mvC) (32).  If motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet, motion vector information on block C is substituted by motion vector information on block D) [Sato: para. 0182-0185; Fig. 18] – Note: Sato discloses that block B, which is a neighbor block of the top right block C, is available for calculating motion vector for block E.  From both illustrations above, Sato discloses that the top block is available for motion vector prediction (i.e. without prohibition from being used as a candidate)) the setting of the candidate of the block of the prediction motion vector ((i.e. setting a predicted motion vector) [Sato: para 0200]; (i.e. The motion prediction / compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by the merge mode (i.e. The motion prediction / compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) wherein the block at top right of the current block is prohibited from being considered as the candidate ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]). Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction / compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction /compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086] of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086], the prediction motion vector of the block at top right of the current block is first generated without prohibition from being used as the candidate ((i.e. Template region b including previously encoded pixels is adjacent to current block a. That is, template region b is a region which is located to the left of and above current sub-block a as shown in FIG. 21 when performing an encoding process in raster scan order, and is a region for which decoded images are accumulated in the frame memory) [Sato: para. 0208; Fig. 21 – Note: Sato discloses a region on the top of the current block a that is previously encoded, and is available for using motion vector prediction]; (i.e. Here, referring to FIG. 18, a method of generating motion vector information in H.264/AVC format will be described. In the example in FIG. 18, current block E (for example, 16x16 pixels) to be encoded from now on, and blocks A to D that have been previously encoded and are adjacent to current block E are shown. That is, block D is adjacent to the upper left of current block E, block B is adjacent above current block E, block C is adjacent to the upper right of current block E, and block A is adjacent to the left of current block E. It should be noted that the fact that blocks A to D are not divided up indicates that each block is a block of one of the configurations of 16x16 pixels to 4x4 pixels described above in FIG. 2. For example, let mv x represent motion vector information for X (=A, B, C, D, E). First, predicted motion vector information (predicted value of a motion vector) pmvE for current block E is generated by median prediction as in Expression (32) below, by using motion vector information on blocks A, B, and C.  pmvE  = med (mvA, mvB, mvC) (32).  If motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet, motion vector information on block C is substituted by motion vector information on block D) [Sato: para. 0182-0185; Fig. 18] – Note: Sato discloses that block B, which is a neighbor block of the top right block C, is available for calculating motion vector for block E.  From both illustrations above, Sato discloses that the top block is available for motion vector prediction (i.e. without prohibition from being used as a candidate); (i.e. In the example in FIG. 23, a current frame to be encoded, and a reference frame to be referenced when calculating a motion vector are shown. In the current frame, current block A to be encoded from now on, and template region B adjacent to current block A and made up of previously encoded pixels are shown. That is, in the case of performing an encoding process in raster scan order, as shown in FIG. 23, template region B is a region located to the left of and above current block A, and is a region for which decoded images are accumulated in the frame memory 72.) [Sato: para. 0232; Fig. 23]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction /compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086] of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086].  
Sato does not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding method according to claim 8, wherein, prior to the setting of the candidate of the block of the prediction motion vector used by the merge mode wherein the block at top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode, the prediction motion vector of the block at top right of the current block is first generated without prohibition from being used as the candidate of the block of the prediction motion vector used by the merge mode.  
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
the setting of the candidate of the block of the prediction motion vector used by a merge mode (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4] (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5], t(i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Bross will enable the system to be compliant with the international HEVC video compression standard. 
In the same field of endeavor, Lee further discloses the claim limitations as follows:
((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to program the system to set the motion vector flag for the top-right block is not available when it is not available.
Therefore, the combination of Sato and Bross with Lee will enable the system to use the information from other available adjacent blocks, such as the top block and the top-left adjacent block, for the prediction and improve the throughput of the coding system [Lee: para. 0039].

Regarding claim 18, Sato and Bross meet the claim limitations as set forth in claim 15. Sato further meets the claim limitations as follow.
The non-transitory computer-readable medium according to claim 15, wherein in the executed method (i.e. The program-recording medium for storing the program that is installed into the computer and can be executed by the computer) [Sato: para. 0295] an image decoding method ((i.e. an image processing method) [Sato: para 0030]; (i.e. a decoding process in the image decoding apparatus) [Sato: para 0024]), prior to ((i.e. Template region b including previously encoded pixels is adjacent to current block a. That is, template region b is a region which is located to the left of and above current sub-block a as shown in FIG. 21 when performing an encoding process in raster scan order, and is a region for which decoded images are accumulated in the frame memory) [Sato: para. 0208; Fig. 21 – Note: Sato discloses a region on the top of the current block a that is previously encoded, and is available for using motion vector prediction]; (i.e. Here, referring to FIG. 18, a method of generating motion vector information in H.264/AVC format will be described. In the example in FIG. 18, current block E (for example, 16x16 pixels) to be encoded from now on, and blocks A to D that have been previously encoded and are adjacent to current block E are shown. That is, block D is adjacent to the upper left of current block E, block B is adjacent above current block E, block C is adjacent to the upper right of current block E, and block A is adjacent to the left of current block E. It should be noted that the fact that blocks A to D are not divided up indicates that each block is a block of one of the configurations of 16x16 pixels to 4x4 pixels described above in FIG. 2. For example, let mv x represent motion vector information for X (=A, B, C, D, E). First, predicted motion vector information (predicted value of a motion vector) pmvE for current block E is generated by median prediction as in Expression (32) below, by using motion vector information on blocks A, B, and C.  pmvE  = med (mvA, mvB, mvC) (32).  If motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet, motion vector information on block C is substituted by motion vector information on block D) [Sato: para. 0182-0185; Fig. 18] – Note: Sato discloses that block B, which is a neighbor block of the top right block C, is available for calculating motion vector for block E.  From both illustrations above, Sato discloses that the top block is available for motion vector prediction (i.e. without prohibition from being used as a candidate)) the setting of the candidate of the block of the prediction motion vector ((i.e. setting a predicted motion vector) [Sato: para 0200]; (i.e. The motion prediction / compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by the merge mode (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) wherein the block at top right of the current block is prohibited from being considered as the candidate ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]). Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086] of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086], the prediction motion vector of the block at top right of the current block is first generated without prohibition from being used as the candidate ((i.e. Template region b including previously encoded pixels is adjacent to current block a. That is, template region b is a region which is located to the left of and above current sub-block a as shown in FIG. 21 when performing an encoding process in raster scan order, and is a region for which decoded images are accumulated in the frame memory) [Sato: para. 0208; Fig. 21 – Note: Sato discloses a region on the top of the current block a that is previously encoded, and is available for using motion vector prediction]; (i.e. Here, referring to FIG. 18, a method of generating motion vector information in H.264/AVC format will be described. In the example in FIG. 18, current block E (for example, 16x16 pixels) to be encoded from now on, and blocks A to D that have been previously encoded and are adjacent to current block E are shown. That is, block D is adjacent to the upper left of current block E, block B is adjacent above current block E, block C is adjacent to the upper right of current block E, and block A is adjacent to the left of current block E. It should be noted that the fact that blocks A to D are not divided up indicates that each block is a block of one of the configurations of 16x16 pixels to 4x4 pixels described above in FIG. 2. For example, let mv x represent motion vector information for X (=A, B, C, D, E). First, predicted motion vector information (predicted value of a motion vector) pmvE for current block E is generated by median prediction as in Expression (32) below, by using motion vector information on blocks A, B, and C.  pmvE  = med (mvA, mvB, mvC) (32).  If motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet, motion vector information on block C is substituted by motion vector information on block D) [Sato: para. 0182-0185; Fig. 18] – Note: Sato discloses that block B, which is a neighbor block of the top right block C, is available for calculating motion vector for block E.  From both illustrations above, Sato discloses that the top block is available for motion vector prediction (i.e. without prohibition from being used as a candidate); (i.e. In the example in FIG. 23, a current frame to be encoded, and a reference frame to be referenced when calculating a motion vector are shown. In the current frame, current block A to be encoded from now on, and template region B adjacent to current block A and made up of previously encoded pixels are shown. That is, in the case of performing an encoding process in raster scan order, as shown in FIG. 23, template region B is a region located to the left of and above current block A, and is a region for which decoded images are accumulated in the frame memory 72.) [Sato: para. 0232; Fig. 23]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086] of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086].  
Sato does not explicitly disclose the following claim limitations (Emphasis Added).
The non-transitory computer-readable medium according to claim 15, wherein in the executed method, prior to the setting of the candidate of the block of the prediction motion vector used by the merge mode wherein the block at top right of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode, the prediction motion vector of the block at top right of the current block is first generated without prohibition from being used as the candidate of the block of the prediction motion vector used by the merge mode.  
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
the setting of the candidate of the block of the prediction motion vector used by a merge mode (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4] (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5], (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5].
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Bross will enable the system to be compliant with the international HEVC video compression standard. 
In the same field of endeavor, Lee further discloses the claim limitations as follows:
the setting of the candidate of the block of the prediction motion vector ((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to program the system to set the motion vector flag for the top-right block is not available when it is not available.
Therefore, the combination of Sato and Bross with Lee will enable the system to use the information from other available adjacent blocks, such as the top block and the top-left adjacent block, for the prediction and improve the throughput of the coding system [Lee: para. 0039].

Regarding claim 19, Sato and Bross meet the claim limitations as set forth in claim 1. Sato further meets the claim limitations as follow.
The image decoding apparatus according to claim 1 (i.e. image processing apparatus) [Sato: para. 0001], wherein in the merge mode, the motion information of the block (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction / compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093] at the-8-Patent Application No. 16/386,739 Reply to Non-Final Office Action of June 26, 2020top right of the current block is prohibited from being used (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]) in deciding the motion vector of the current block (i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]. 
Sato does not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding apparatus according to claim 1, wherein in the merge mode, the motion information of the block at the -8-Patent Application No. 16/386,739top right of the current block is prohibited from being used in deciding the motion vector of the current block.  
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
wherein in the merge mode (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5],  
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Bross will enable the system to be compliant with the international HEVC video compression standard. 
In the same field of endeavor, Lee further discloses the claim limitations as follows:
the motion information of the block at the -8-Patent Application No. 16/386,739top right of the current block is prohibited from being used in deciding the motion vector of the current block ((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to program the system to exclude the use of the motion vector flag for the top-right block when it is not available.
Therefore, the combination of Sato and Bross with Lee will enable the system to use the information from other available adjacent blocks, such as the top-left adjacent block, for the prediction and improve the throughput of the coding system [Lee: para. 0039].

Regarding claim 20, Sato and Bross meet the claim limitations as set forth in claim 1. Sato further meets the claim limitations as follow.
The image decoding apparatus according to claim 1 (i.e. image processing apparatus) [Sato: para. 0001], wherein in the merge mode, of the motion information of surrounding blocks that neighbor the current block (i.e. The inter-predicted motion vector generating unit 79 generates predicted motion vector information for a current block, by using inter-motion vector information on previously encoded blocks, which is stored in the built-in memory of the inter-TP motion prediction / compensation unit 78. For the generation of the predicted motion vector information, for example, inter-motion vector information on blocks adjacent to the current block is used) [Sato: para. 0093], only the motion information of the block at the top right of the current block is prohibited from being used (i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017] - Note: When motion vectors for the neighboring blocks does not exist, Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to zero. According to Sato, zero means “does not exist” or “unavailable”.  It is noted that the top-right block is one of the neighbor blocks of the current block; hence the top-right can also be set as unavailable. Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]) in deciding the motion vector of the current block (i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015].
Sato does not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding apparatus according to claim 1, wherein in the merge mode, of the motion information of surrounding blocks that neighbor the current block, only the motion information of the block at the top right of the current block is prohibited from being used in deciding the motion vector of the current block. 
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
wherein in the merge mode (i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5],  
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Bross will enable the system to be compliant with the international HEVC video compression standard. 
In the same field of endeavor, Lee further discloses the claim limitations as follows:
only the motion information of the block at the top right of the current block is prohibited from being used in deciding the motion vector of the current block ((i.e. top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]). 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato and Bross with Lee to program the system to exclude the use of the motion vector flag for the top-right block when it is not available.
Therefore, the combination of Sato and Bross with Lee will enable the system to use the information from other available adjacent blocks, such as the top-left adjacent block, for the prediction and improve the throughput of the coding system [Lee: para. 0039].

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Patent Application Publication 2011/0103485 A1), in view of Bross et al. (JCTVC-E481: BoG Report of CE9: MV Coding and Skip/Merge Operations), (“Bross”), in view of Lee et al. (US Patent Application Publication 2010/0080285 A1), (“Lee”), in view of Chen et al. (US Patent), (“Chen”).

Regarding claim 6, Sato, Bross, Lee, and Hsu meet the claim limitations as set forth in claim 1. Sato and Lee further meets the claim limitations as follow.
The image decoding apparatus according to claim 1 (i.e. image processing apparatus) [Sato: para. 0001], wherein the circuitry is further configured to ((i.e. a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like that can execute various kinds of function when installed with various kinds of program, from a program-recording medium) [Sato: para. 0294] – Note: It is well known that the computer includes circuits): 
set (i.e. setting a predicted motion vector) [Sato: para 0200] the candidate of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction / compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction / compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086] in a maximum encoding unit ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) wherein the block at the top of the current block is prohibited from being considered as the candidate ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]). Sato further discloses a situation when the motion vector for the top-right block is not available as follow ((i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183; Fig. 18]; (i.e. An availability counter value equal to zero may indicate that all neighboring blocks are unavailable) [Lee: para. 0075]; (i.e. the top, top-left and top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086].
Sato and Lee do not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding apparatus according to claim 1, wherein the circuitry is further configured to: set the candidate of the block of the prediction motion vector used by the merge mode in a maximum encoding unit wherein the block at the top of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode.
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
set a candidate of a block of a prediction motion vector used by a merge mode (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4] in a maximum encoding unit wherein the block at the top of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode ((i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]).
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato and Lee with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Lee with Bross will enable the system to be compliant with the international HEVC video compression standard. 
Sato, Bross, Lee, and Hsu do not explicitly disclose the following claim limitations (Emphasis Added).
set the candidate of the block of the prediction motion vector used by the merge mode in a maximum encoding unit wherein the block at the top of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode.
In the same field of endeavor, Chen further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. a largest coding unit) [Chen: col. 11, line 34-35] wherein the block at the top of the current block is prohibited from being considered as the candidate ((i.e. Region merging can also be performed using 2-D merge syntax where a region may be merged with a surrounding region. Furthermore, a first flag can be used to indicate whether this region is merged or not first. The first flag is (5) followed by one merge candidate flag if the first flag indicates that the region is merged. In certain circumstances, some of the surrounding regions may not available for merge candidates. For example, a region on the boundaries of a picture or on the boundaries of 4x4 regions will not have certain merge candidates. Accordingly, the merge candidate flag can be simplified based on the neighboring regions. For example, the merge candidate can be left or upper region and a 1-bit flag can be used as the merge candidate flag. However, if left and upper regions do not exist at the same time, then the merge candidate flag can be saved) [Chen: col. 8, line 22-36]); 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato, Bross, Lee, and Hsu with Chen to program the system to encode the motion vector of the neighboring block to a top of the current block in the largest coding unit is not available when it is not available.
Therefore, the combination of Sato, Bross, Lee, and Hsu with Chen will enable the system to use the information from other available adjacent blocks for the prediction and improving the throughput of the coding system [Lee: para. 0039].

Regarding claim 7, Sato, Bross, Lee, and Hsu meet the claim limitations as set forth in claim 6. Sato and Lee further meets the claim limitations as follow.
The image decoding apparatus according to claim 6 (i.e. image processing apparatus) [Sato: para. 0001], wherein the circuitry is further configured to ((i.e. a computer embedded in dedicated hardware, or into, for example, a general-purpose personal computer or the like that can execute various kinds of function when installed with various kinds of program, from a program-recording medium) [Sato: para. 0294] – Note: It is well known that the computer includes circuits): determine whether a border of the current block is a border of the maximum encoding unit ((i.e. identifies whether each one of the neighboring blocks resides across a block boundary. That is, the flag identifies, for a respective one of the neighboring blocks, whether the neighboring block is included within the current block or one of the top, left, top-left, or top-right neighboring blocks.) [Lee: para. 0248]; (i.e. If a neighboring block resides across a block boundary ("YES," 156), geometric resolution unit 74 adjusts the indices identifying neighboring blocks that reside outside of the current block for MBAFF coded frames in accordance with LUT SOB in the manner described above (15S). If not across a block boundary ("NO," 156) or after adjusting the indices, availability determination unit 76 may determine whether the neighboring block identified by each of the indices is available. That is, availability determination unit 76 may determine the availability of the neighboring blocks (160). For those neighboring blocks determined to be available, MV location unit 7S may determine a location within each neighboring block that stores the MV data for that neighboring block. (162).) [Lee: para. 0249]); and  140 SP341884WO00 set (i.e. setting a predicted motion vector) [Sato: para 0200]  the candidate of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086] wherein the block at the top of the current block is prohibited from being considered as the candidate ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]). Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183]; (i.e. An availability counter value equal to zero may indicate that all neighboring blocks are unavailable) [Lee: para. 0075]; (i.e. the top, top-left and top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction / compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086] as a condition that the border of the current block is determined as the border of the maximum encoding unit.
Sato and Lee do not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding apparatus according to claim 6, wherein the circuitry is further configured to: determine whether a border of the current block is a border of the maximum encoding unit; and  140 SP341884WO00 set the candidate of the block of the prediction motion vector used by the merge mode wherein the block at the top of the current block is prohibited from being considered of the block of the prediction motion vector used by the merge mode as the candidate as a condition that the border of the current block is determined as the border of the maximum encoding unit.
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
set a candidate of a block of a prediction motion vector used by a merge mode (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4] in a maximum encoding unit wherein the block at the top of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode ((i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]) as the candidate as a condition that the border of the current block is determined as the border of the maximum encoding unit.
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato and Lee with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Lee with Bross will enable the system to be compliant with the international HEVC video compression standard. 
Sato, Bross, Lee, and Hsu do not explicitly disclose the following claim limitations (Emphasis Added).
determine whether a border of the current block is a border of the maximum encoding unit; and  140 SP341884WO00 set the candidate of the block of the prediction motion vector used by the merge mode wherein the block at the top of the current block is prohibited from being considered of the block of the prediction motion vector used by the merge mode as the candidate as a condition that the border of the current block is determined as the border of the maximum encoding unit.
In the same field of endeavor, Chen further discloses the claim limitations and the deficient claim limitations as follows:
determine whether a border of the current block is a border of the maximum encoding unit ((i.e. each of the MxN regions is aligned with boundaries of largest coding units) [Chen: col. 2, line 57-58]; (i.e. wherein region boundaries must also be largest coding unit (LCU) boundaries, as shown in FIG. 3) [Chen: col. 6, line 51-52; Fig. 3]; (i.e. each region boundary must be a largest coding unit (LCU) boundary) [Chen: col. 11, line 34-35]); and  140 SP341884WO00 set the candidate of the block of the prediction motion vector used by the merge mode wherein the block at the top of the current block is prohibited from being considered as the candidate ((i.e. Region merging can also be performed using 2-D merge syntax where a region may be merged with a surrounding region. Furthermore, a first flag can be used to indicate whether this region is merged or not first. The first flag is (5) followed by one merge candidate flag if the first flag indicates that the region is merged. In certain circumstances, some of the surrounding regions may not available for merge candidates. For example, a region on the boundaries of a picture or on the boundaries of 4x4 regions will not have certain merge candidates. Accordingly, the merge candidate flag can be simplified based on the neighboring regions. For example, the merge candidate can be left or upper region and a 1-bit flag can be used as the merge candidate flag. However, if left and upper regions do not exist at the same time, then the merge candidate flag can be saved) [Chen: col. 8, line 22-36]) ((i.e. each of the MxN regions is aligned with boundaries of largest coding units) [Chen: col. 2, line 57-58]; (i.e. wherein region boundaries must also be largest coding unit (LCU) boundaries, as shown in FIG. 3) [Chen: col. 6, line 51-52; Fig. 3]; (i.e. each region boundary must be a largest coding unit (LCU) boundary) [Chen: col. 11, line 34-35]).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato, Bross, Lee, and Hsu with Chen to program the system to encode the motion vector of the neighboring block to a top of the current block in the largest coding unit is not available when it is not available.
Therefore, the combination of Sato, Bross, Lee, and Hsu with Chen will enable the system to use the information from other available adjacent blocks for the prediction and improving the throughput of the coding system [Lee: para. 0039].

Regarding claim 13, Sato, Bross, Lee, and Hsu meet the claim limitations as set forth in claim 8. Sato further meets the claim limitations as follow.
The image decoding method according to claim 8 (i.e. an image processing method) [Sato: para 0030], further comprising:
setting (i.e. setting a predicted motion vector) [Sato: para 0200] the candidate of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction /compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction / compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086] in a maximum encoding unit ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction /compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) wherein the block at the top of the current block is prohibited from being considered as the candidate ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]). Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183]; (i.e. An availability counter value equal to zero may indicate that all neighboring blocks are unavailable) [Lee: para. 0075]; (i.e. the top, top-left and top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086].
Sato and Lee do not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding method according to claim 8, further comprising: setting the candidate of the block of the prediction motion vector used by the merge mode in a maximum encoding unit wherein the block at the top of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode.
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
set a candidate of a block of a prediction motion vector used by a merge mode (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4] in a maximum encoding unit wherein the block at the top of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode ((i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]).
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato and Lee with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Lee with Bross will enable the system to be compliant with the international HEVC video compression standard. 
Sato, Bross, Lee, and Hsu do not explicitly disclose the following claim limitations (Emphasis Added).
setting the candidate of the block of the prediction motion vector used by the merge mode in a maximum encoding unit, wherein the block at the top of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode.
In the same field of endeavor, Chen further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. a largest coding unit) [Chen: col. 11, line 34-35] wherein the block at the top of the current block is prohibited from being considered as the candidate ((i.e. Region merging can also be performed using 2-D merge syntax where a region may be merged with a surrounding region. Furthermore, a first flag can be used to indicate whether this region is merged or not first. The first flag is (5) followed by one merge candidate flag if the first flag indicates that the region is merged. In certain circumstances, some of the surrounding regions may not available for merge candidates. For example, a region on the boundaries of a picture or on the boundaries of 4x4 regions will not have certain merge candidates. Accordingly, the merge candidate flag can be simplified based on the neighboring regions. For example, the merge candidate can be left or upper region and a 1-bit flag can be used as the merge candidate flag. However, if left and upper regions do not exist at the same time, then the merge candidate flag can be saved) [Chen: col. 8, line 22-36]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato, Bross, Lee, and Hsu with Chen to program the system to encode the motion vector of the neighboring block to a top of the current block in the largest coding unit is not available when it is not available.
Therefore, the combination of Sato, Bross, Lee, and Hsu with Chen will enable the system to use the information from other available adjacent blocks for the prediction and improving the throughput of the coding system [Lee: para. 0039].

Regarding claim 14, Sato, Bross, Lee, and Hsu meet the claim limitations as set forth in claim 6. Sato and Lee further meets the claim limitations as follow.
The image decoding method according to claim 13 (i.e. an image processing method) [Sato: para 0030], further comprising:
determining whether a border of the current block is a border of the maximum encoding unit ((i.e. identifies whether each one of the neighboring blocks resides across a block boundary. That is, the flag identifies, for a respective one of the neighboring blocks, whether the neighboring block is included within the current block or one of the top, left, top-left, or top-right neighboring blocks.) [Lee: para. 0248]; (i.e. If a neighboring block resides across a block boundary ("YES," 156), geometric resolution unit 74 adjusts the indices identifying neighboring blocks that reside outside of the current block for MBAFF coded frames in accordance with LUT SOB in the manner described above (15S). If not across a block boundary ("NO," 156) or after adjusting the indices, availability determination unit 76 may determine whether the neighboring block identified by each of the indices is available. That is, availability determination unit 76 may determine the availability of the neighboring blocks (160). For those neighboring blocks determined to be available, MV location unit 7S may determine a location within each neighboring block that stores the MV data for that neighboring block. (162).) [Lee: para. 0249]); and  140 SP341884WO00 setting (i.e. setting a predicted motion vector) [Sato: para 0200]  the candidate of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction / compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction / compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086] wherein the block at the top of the current block is prohibited from being considered as the candidate ((i.e. the predicted motion vector generating unit can prohibit use of the information on the motion vectors calculated for the adjacent blocks) [Sato: para. 0017 - Note: It is noted that the top-right block is one of the adjacent blocks of the current block; hence the top-right can also be prohibited]; (i.e. the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015] - Note: Sato discloses that his system sets the motion vectors of neighboring blocks of the current block to value of zero. According to Sato, “zero” means “does not exist” [Sato: para. 0015] or “unavailable” [Sato: para. 0127]). Sato further discloses a situation when the motion vector for the top-right block is not available as follow (i.e. motion vector information on block C is unavailable for reasons such as the block being at the edge of a picture frame or not having been encoded yet) [Sato: para. 0185]; (i.e. block C is adjacent to the upper right of current block E) [Sato: para. 0183]; (i.e. An availability counter value equal to zero may indicate that all neighboring blocks are unavailable) [Lee: para. 0075]; (i.e. the top, top-left and top-right neighboring MBs are unavailable as the count value of one is not greater than or equal to a PicWidthinMbs value of 5, a PicWidthlnMbs plus one or 6, and a PicWidthlnMbs value minus one or 4, respectively. As a result, comparison module 146D and complex comparison modules 147 A, 147B each output a zero or false value, which when AND'ed by AND modules 148B, 148C respectively, outputs a zero for top_/top_left/top right MB_avail_flag) [Lee: para. 0236]; (i.e. Multiplexer 136B outputs the selected value as a "blk_avail_flag" value, which indicates whether the corresponding neighboring block is available or not) [Lee: para. 0221; Figs. 12A, 12B, 12C]) of the block of a prediction motion vector ((i.e. If the information on the motion vectors calculated for the adjacent blocks within the frame does not exist, the predicted motion vector generating unit can generate the predicted value of the motion vector of the first current block by setting the information on the motion vectors for the adjacent blocks to 0) [Sato: para. 0015]; (i.e. The motion prediction/compensation unit 77 performs motion prediction/compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086]) used by a merge mode  (i.e. The motion prediction/compensation unit 77 performs motion prediction / compensation processes in all candidate inter-prediction modes. That is, the motion prediction/compensation unit 77 detects motion vectors in all the candidate inter-prediction modes, on the basis of an image to be inter-predicted read from the screen rearrangement buffer 62, and reference images supplied from the frame memory 72 via the switch 73, and applies a motion prediction and compensation process to the reference images on the basis of the motion vectors, thereby generating predicted images) [Sato: para. 0086] as a condition that the border of the current block is determined as the border of the maximum encoding unit.
Sato and Lee do not explicitly disclose the following claim limitations (Emphasis Added).
The image decoding method according to claim 13, further comprising: determining whether a border of the current block is a boarder of the maximum encoding unit; and setting the candidate of the block of the prediction motion vector used by the merge mode wherein the block at the top of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode as a142 SP341884WO00condition that the border of the current block is determined as the border of the maximum encoding unit.
However, in the same field of endeavor Bross further discloses the claim limitations and the deficient claim limitations, as follows:
setting a candidate of a block of a prediction motion vector used by a merge mode (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4] wherein the block at the top of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode ((i.e. The reference index for the MERGE mode TMVP follows the majority of reference indices of neighboring prediction units A, B and C (Figure 8-5). If prediction unit C is not available, prediction units D or E is used. The TMVP is scaled accordingly.) [Bross: Section 8.5; Figure 8-5]; (i.e. if PredMode is equal to MODE_INTER and merge_flag[xP][yP] is equal to 1, the derivation process for luma motion vectors for merge mode as specified in subclause) [Bross: Section 10.2.4]) as a condition that the border of the current block is determined as the border of the maximum encoding unit.
It would have been obvious to one with an ordinary skill in the art at the time of invention to modify the teachings of Sato and Lee with Bross to program the coding system to implement the merge mode.  
Therefore, the combination of Sato and Lee with Bross will enable the system to be compliant with the international HEVC video compression standard. 
Sato, Bross, Lee, and Hsu do not explicitly disclose the following claim limitations (Emphasis Added).
determining whether a border of the current block is a boarder of the maximum encoding unit; and setting the candidate of the block of the prediction motion vector used by the merge mode wherein the block at the top of the current block is prohibited from being considered as the candidate of the block of the prediction motion vector used by the merge mode as a142 SP341884WO00condition that the border of the current block is determined as the border of the maximum encoding unit.
In the same field of endeavor, Chen further discloses the claim limitations and the deficient claim limitations as follows:
determining whether a border of the current block is a boarder of the maximum encoding unit ((i.e. each of the MxN regions is aligned with boundaries of largest coding units) [Chen: col. 2, line 57-58]; (i.e. wherein region boundaries must also be largest coding unit (LCU) boundaries, as shown in FIG. 3) [Chen: col. 6, line 51-52; Fig. 3]; (i.e. each region boundary must be a largest coding unit (LCU) boundary) [Chen: col. 11, line 34-35]); and  140 SP341884WO00 setting the candidate wherein the block at the top of the current block is prohibited from being considered as the candidate ((i.e. Region merging can also be performed using 2-D merge syntax where a region may be merged with a surrounding region. Furthermore, a first flag can be used to indicate whether this region is merged or not first. The first flag is (5) followed by one merge candidate flag if the first flag indicates that the region is merged. In certain circumstances, some of the surrounding regions may not available for merge candidates. For example, a region on the boundaries of a picture or on the boundaries of 4x4 regions will not have certain merge candidates. Accordingly, the merge candidate flag can be simplified based on the neighboring regions. For example, the merge candidate can be left or upper region and a 1-bit flag can be used as the merge candidate flag. However, if left and upper regions do not exist at the same time, then the merge candidate flag can be saved) [Chen: col. 8, line 22-36]) as a condition that the border of the current block is determined as the border of the maximum encoding unit ((i.e. each of the MxN regions is aligned with boundaries of largest coding units) [Chen: col. 2, line 57-58]; (i.e. wherein region boundaries must also be largest coding unit (LCU) boundaries, as shown in FIG. 3) [Chen: col. 6, line 51-52; Fig. 3]; (i.e. each region boundary must be a largest coding unit (LCU) boundary) [Chen: col. 11, line 34-35]).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Sato, Bross, Lee, and Hsu with Chen to program the system to encode the motion vector of the neighboring block to a top of the current block in the largest coding unit is not available when it is not available.
Therefore, the combination of Sato, Bross, Lee, and Hsu with Chen will enable the system to use the information from other available adjacent blocks for the prediction and improving the throughput of the coding system [Lee: para. 0039].                                     



Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488